       1:20-cv-02939-JMC             Date Filed 09/24/20       Entry Number 10   Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                          AIKEN DIVISION

 DEAN H. FRALIX,                                           )        C/A No.: 1:20-cv-2939-JMC
                                                           )
                      Plaintiff,                           )                ORDER
                                                           )
                          v.                               )
                                                           )
                                                           )
 CSX TRANSPORTATION, INC.                                  )
                                                           )
                      Defendant.                           )
 _______________________________________________________


        This matter comes before the Court on the Plaintiff’s Motion to Remand. Plaintiff has

presented a signed Irrevocable Stipulation of Damages to the Court which represents that

Plaintiff’s total damages including actual damages, punitive damages, and any available statutory

damages do not exceed $74,999.00. Plaintiff has also stipulated that he will not at any time attempt

to amend his Complaint to seek any amount of damages in excess of $74,999.00, and that if a

verdict or judgment is entered in excess of $74,999.00, that he will not attempt to recover the

excess amount and will agree to remittitur of the verdict to the amount of $74,999.00. As such, the

stipulation binds Plaintiff to collect no more than $74,999.00 and clarifies Plaintiff’s Complaint,

which asserts an indeterminate amount of damages. See Stanley v. Auto-Owners Ins. Co., 423 F.

Supp. 3d 225 (D.S.C. 2019). Accordingly, the jurisdictional threshold for diversity jurisdiction

does not exist in this case. Counsel for the Defendant has consented to the motion.

        Based on the foregoing, the Court GRANTS Plaintiff’s Motion to Remand and

REMANDS this action to the Allendale County Court of Common Pleas.




                                                           1
     1:20-cv-02939-JMC        Date Filed 09/24/20    Entry Number 10       Page 2 of 2




       IT IS FURTHER ORDERED that the district court clerk is hereby directed to send the

Order to the Allendale County Court of Common Pleas and provide copies to counsel.

       IT IS SO ORDERED.



                                                                s/J. Michelle Childs
                                                                J. Michelle Childs
                                                                United States District Judge
       Columbia, South Carolina
       September 24, 2020




                                             2
